Citation Nr: 0737991	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-43 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the veteran submitted a timely substantive appeal in 
connection with the claim for entitlement to a waiver of 
overpayment in the amount of $4,794.00.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, a 
substantive appeal in connection with the claim for 
entitlement to a waiver of overpayment in the amount of 
$4,794.00 was filed within 60 days from the date the 
statement of the case was issued.


CONCLUSION OF LAW

The appeal, as to the claim for entitlement to a waiver of 
overpayment in the amount of $4,794.00 was timely filed.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
timely entered an appeal following the June 2002 decision, 
which denied the veteran's request for a waiver of overpayment 
in the amount of $4,794.00.  If the veteran has not filed a 
timely appeal, then his appeal fails.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on a claimant seeking to appeal a 
determination by VA.  If the claimant disagrees or is 
dissatisfied with a determination by the agency of original 
jurisdiction, he or she has a duty to express disagreement 
with a decision of the VA by filing a notice of disagreement 
and to timely perfect the appeal by filing a substantive 
appeal following the issuance of a statement of the case.  See 
38 C.F.R. §§ 20.201, 20.202, 20.302(a), (b) (2007).  As to the 
first step of initiating appellate review, the claimant is to 
submit a notice of disagreement within one year from the date 
that the agency mails notice of the determination to the 
claimant.  See 38 C.F.R. § 20.302(a).  After the preparation 
and mailing of the statement of the case, the claimant then 
has the burden to submit a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); see 38 C.F.R. § 20.302(b).  In 
order for a substantive appeal to be timely, it must be 
submitted within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case or 
within the remainder of the one-year period from the date of 
mailing the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

A review of the procedural history follows.  In February 
2002, the veteran requested a waiver of overpayment in the 
amount of $4,794.00.  In a June 2002 decision, the Committee 
on Waivers and Compromises denied the veteran's waiver.  He 
was informed of the denial that same month.  In September 
2002, the veteran submitted a notice of disagreement.  A 
statement of the case was issued in July 2003.  In the 
notification letter, dated July 7, 2003, the Chairperson of 
the Committee on Waivers and Compromises told the veteran 
that if she did not hear from him in 60 days, VA would assume 
he did not intend to complete his appeal and would "close" 
the record.  On December 29, 2003, VA received a VA Form 9, 
Appeal to the Board, which was signed by the veteran on July 
31, 2003.  The cover letter from the veteran's representative 
was dated August 29, 2003.  No explanation in the long delay 
in receipt of the document is on file.

In February 2004, the RO informed the veteran that his appeal 
could not be considered because his VA Form 9 was not 
received within 60 days of the issuance of the statement of 
the case.  This appeal ensued.

The Board has carefully considered the evidence of record and 
finds that the veteran perfected his appeal as to the issue 
of entitlement to a waiver of overpayment in the amount of 
$4,794.00.  Of record is a document, which appears to be an 
internet inquiry that was directed at VBA and pertained to 
"Benefits Issues Outside the U.S."  (The veteran lives in 
Austria.)  The veteran logged in an inquiry on July 14, 2003, 
wherein he argued that his Social Security Administration 
disability benefits were taxed 30 percent of the total 
amount, which would reduce his income to below the VA pension 
limit (he was in receipt of pension benefits, when VA 
discovered that his income was higher than the VA pension 
limit, which was the basis in the creation of the 
overpayment).  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 also 
provides that the Board will construe arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal.  Id.   

The Board finds that construing the July 2003 inquiry in a 
liberal manner, it is correspondence containing the 
"necessary information."  The veteran was clearly 
addressing the overpayment issue and continuing to disagree 
with how the overpayment was created.  Accordingly, the Board 
finds that the veteran has submitted a timely substantive 
appeal as to the claim for entitlement to a waiver of 
overpayment in the amount of $4,794.00.  See 38 U.S.C.A. 
§§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

The Committee on Waivers and Compromises should continue with 
consideration of the issue on the appeal, to include 
addressing the veteran's disagreement as to how the debt was 
created.  




ORDER

The substantive appeal, as to the claim for entitlement to a 
waiver of overpayment in the amount of $4,794.00, was timely 
filed.  The appeal is granted to this extent.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


